--------------------------------------------------------------------------------

Exhibit 10.1



[image00004.jpg]


November 4, 2019


Mr. Mike Burns
7027 N 79th Place
Scottsdale, AZ  85258


Dear Mike:


Rave Restaurant Group, Inc. ("Rave Restaurant Group") is pleased to make you the
following offer of employment for the salaried, exempt position of Chief
Operations Officer, Rave. This offer letter shall be the employment agreement
(the "Agreement") governing the terms of your employment with the Rave
Restaurant Group and its subsidiaries (collectively, the "Company") and shall
become effective on the Start Date indicated below.


Position:
Chief Operations Officer, Rave Restaurant Group


Reporting to:
Brandon Solano, CEO, Rave Restaurant Group


Start Date:
November 25th, 2019



Annual Salary:
Your annual base pay (“Base Annual Salary”) in this exempt position will be
$225,000.00, to be paid bi-weekly during your employment with the Company and
subject to all applicable withholdings.  You will be paid the gross amount of
$8, 653.85 on every other Friday, in accordance with the Company’s standard
payroll practice.


Bonus:
In addition to your Base Annual Salary, you will be eligible to participate in
the Company’s Bonus Plan, which is typically based on the Company’s financial
performance and strategic goals relative to targets set by the Board of
Directors.  The amount of bonus earned is subject to the approval of the Board
of Directors, which may use its discretion to interpret the Company’s
achievement of the bonus targets and take in to consideration unusual, one-time,
or forward-looking factors that affected the Company’s historical results or may
affect the Company’s future prospects.  Your annual bonus target shall be 50% of
your base salary upon achievement of certain financial and strategic bonus
targets and upon the discretion of the Chief Executive Officer and Compensation
Committee of the Company.



--------------------------------------------------------------------------------

Long Term Incentive Compensation:
As additional consideration for your duties and responsibilities to be
performed, you will be eligible to participate in the company’s Long Term
Incentive Plan (the “LTIP”) and receive 15% of your base salary in LTIP, which
currently consists of Restricted Stock Units (RSU) awards with 3-year
performance and time vesting criteria.  The terms and conditions associated with
he RSUs will be provided in a separate Restricted Stock Unit Award Agreement
each year, and the performance criteria for each award shall be subject to the
approval of the compensation committee.


Relocation Assistance:
The company will provide you with relocation assistance.  Please reference
separate documents:  Relocation Expenses Policy and the Moving and Relocation
Expense Agreement


Employee Benefits:
You will be eligible to participate in RAVE Restaurant Group Inc. employee
benefit plans, subject to any waiting or qualification periods imposed by the
Company or its benefit providers. Detailed information regarding employee
benefits will be provided on your first day of employment. Such rights, programs
and benefit plans may be revised from time to time at the Company’s sole
discretion. You will be eligible to earn 40 hours of “Extra! Time” in your first
year of employment per company schedule.  You will additionally be eligible to
receive four weeks (160 hours) of vacation in your first year.  Should you leave
prior to your one year employment anniversary, this special granted vacation
will not be paid out. Please note that vacation time must be used before Extra!
Time.  All planned time-off must be requested in advance and is subject to
manager approval based on specific department requirements and deadlines.


Exclusivity:
During your employment with the Company, you agree (i) to devote substantially
all of your business time, energy, skill and best efforts to the performance of
your duties hereunder in a manner that  will faithfully  and diligently 
further  the business and interests of the Company,  and (ii) that you shall
have no agreements with, or material obligations to, any other individual
partnership, corporation , or legal entity, specifically including any
confidentiality, non-disclosure, non-solicitation, or non-competition agreements
or obligations, that may or would conflict with your obligations under this
Agreement.
 
"At Will" Employee:
It is anticipated that you will be a long-term employee of the Company. However,
your employment with the Company is for no specified period and constitutes
"at-will" employment, which means that you have the right to resign from your
employment at any time, with or without notice, and the Company has the right to
modify your employment, subject to the compensation provisions outlined above,
or terminate your employment at any time, with or without cause, and with or
without notice. No representative of the Company has the authority to enter into
any agreement with you guaranteeing employment for any specified period of time
or modifying the at -will relationship, unless it is done so in writing and
signed by you and the Chairman of the Company and approved by the Board of
Directors.


Non-Disclosure of Confidential Information:
You acknowledge that in your employment with the Company, you will occupy a
position of trust and confidence. You agree that during your employment with the
Company and at any time t hereafter, except as may be required to perform your
job duties for the benefit of the Company or as required by applicable law, you
shall not disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company. "Confidential Information" shall
mean any non-public or proprietary information regarding the Company, its
business, restaurant concepts, franchisees, and customers, in whatever form,
tangible or intangible, that is not disclosed publicly by the Company, including
(without limitation) any proprietary knowledge, trade secrets, recipes, designs,
products, inventions, business practices, programs, processes, techniques,
know-how, management programs, methodology, financial information, pricing and
fee information, agreements and arrangements with affiliates, employee files,
personnel records, internal corporate records, corporate and business contacts
and relationships, corporate and business opportunities, telephone logs and
messages, client, consultant and customer lists and any and all ot her materials
and information pertaining to the Company or its business to which you have been
exposed or have access to as a consequence of your employment with the Company.
You acknowledge that such Confidential Information is specialized, unique in
nature and of great value to the Company, and that such information gives the
Company a competitive advantage. You agree to deliver or return to the Company,
at the Company 's request at any time or upon termination of your employment all
Confidential Information (and all copies thereof) furnished by the Company or
prepare d by you during your employment with the Company.



--------------------------------------------------------------------------------

Ownership of Rights:
You acknowledge and confirm that the Company shall own, in perpetuity,
throughout the universe, all right, title and interest in and to the results and
proceeds of your services to the Company and all material produced and/or
furnished by you, of any kind and nature whatsoever, it being understood and
agreed that the Company hereby acquires the maximum rights permitted to be
obtained by the Company in all proprietary rights and information.  Any  such 
materials and/or ideas submitted to the Company hereunder automatically shall
become the property of Company, and you hereby transfer and agree to transfer
and assign to Company all of said rights and materials  (including,  without 
limitation,  all copyrights  and similar protections,  renewals and extensions
of copyright, and any and all causes of action that may have accrued in your
favor for infringement of copyright), it being understood that you, for purposes
of your employment with the Company, are acting entirely as Company's executive
for hire. You agree that you will, at Company's request, execute and deliver to
Company or procure the execution and delivery to Company of such documents or
other instruments which Company may from time to time deem reasonably necessary
or desirable to evidence, maintain and protect its rights hereunder and to carry
out the intent and purposes of this Agreement and to convey to Company all
rights in and to the material supplied to Company by you in this Agreement.


Covenant Not to Compete:
By accepting this offer, you agree that for a period of twelve (12) months
immediately following termination of your employment with RAVE Restaurant Group
for any reason, (i) you will not on behalf of yourself or any other business
entity call upon, contact or solicit any client or customer of RAVE Restaurant
Group with whom you had contact within six (6) months preceding your last day of
employment with RAVE Restaurant Group; and (ii) you will not call upon, solicit,
recruit, or assist others in calling upon, recruiting or soliciting any person
who is or was an employee of RAVE Restaurant Group within the six (6) months
immediately preceding your last day of employment with RAVE Restaurant Group, in
an attempt to have such person work in any other corporation, association, or
entity or business engaged in the business of the same kind as offered by RAVE
Restaurant Group.


Non-Solicitation:
As consideration for the employment terms provided by the Company, you agree
that you shall not, either alone or jointly, with or on behalf of others,
directly or indirectly , whether as principal, partner, agent, shareholder,
director, employee, consultant or otherwise, at any time during your employment
and for a period of eighteen (18) months after the end of your employment with
the Company, regardless of the payment of any severance or other consideration
to you following the cessation of your employment with the Company, (a) directly
or indirectly hire or solicit the employment or engagement of, or otherwise aid
in the inducement or enticement away from the employment or engagement of the
Company or any affiliated entity, either for your own benefit or for any other
person or entity, any employee or consultant who was employed or engaged by the
Company or any such affiliated entity during the term of your employment,
whether or not such employee or consultant would commit any breach of his/her
contract of employment or consulting arrangement by reason of his/her leaving
the service of the Company or any affiliated entity; (b) directly or indirectly
solicit, induce or entice any client, franchisee, supplier, customer,
contractor, licensor, agent, partner or other business relationship of the
Company (including any such types of parties of which the Company is or was
actively pursuing a business relationship that had not yet been consummated as
of your termination date) (collectively, the Company's "Counterparties") to
terminate, discontinue, renegotiate or otherwise cease or modify its or their
relationship with the Company or any affiliated entity; or (c) make disparaging
comments to the Company's Counterparties or in public forums, unless required by
law, which is intended, or would reasonably be expected, to harm the Company or
its reputation with such Counterparties.



--------------------------------------------------------------------------------

Acknowledgement:
You expressly acknowledge and agree that the restrictions contained in this
Agreement (exclusivity, non-disclosure, non-competition and non-solicitation)
are reasonably tailored to protect the Company's Confidential Information and
its business and are reasonable in all circumstances in scope, duration and all
other respects. It is expressly agreed by the parties that if for any reason
whatsoever, any one or more of the restrictions in this Agreement shall (either
taken by itself or themselves together) be adjudged to go beyond what is
reasonable in all circumstances for the protection of the legitimate interests
of the Company, the parties agree that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.


Governing Law:
This Agreement will be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts made and per formed in such Stat e
without giving effect to the choice of law principles of such State that would
require or permit the application of the laws of another jurisdiction.


Successors:
This Agreement is personal to you and shall not be assignable by you. This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliated companies, successors and assigns.


Severability:
If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and his Agreement shall be construed and enforced as if the illegal or invalid
provision had never comprised a part of this Agreement.


Acceptance:
This offer letter sets forth the terms of your employment with the Company and
supersedes any and all prior representations and agreements, whether written or
oral.  This offer of employment is conditional upon your passing the
pre-employment background screening, and remains valid until close of business
on November 8, 2019. If accepted and executed, this offer shall be deemed to be
a binding definitive agreement in full force and effect. If not so accepted by
that time, this offer will be deemed withdrawn and will be no further in force
or effect. Any representations that may have been made to you concerning the
terms or conditions of employment, whether orally or in writing, are cancelled
and superseded by this letter. Any modifications to the terms of your employment
must be confirmed to you in writing to be valid and enforce able and your
election to continue in the Company's employ after such confirmation will be
deemed to be your agreement to such modifications. You will also be asked to
bring to your first day of work personal identification documents in order to
complete your employment eligibility paperwork as required by Federal law.
Furthermore, in the Company's discretion, the effectiven ess of this offer may
be conditioned on your consent to and the Company's receipt of a background
check of you to be performed by an agent of the Company, the results of which
are reasonably satisfactory to the Company.



--------------------------------------------------------------------------------

Construction:
No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of t his Agreement and any present or future statue, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail , but in such event the affected provision of
this agreement shall be curtailed and limited only to the extent necessary to
bring t he provision within the requirements of the law.


Please mail, or scan/email the signed offer letter to:


RAVE Restaurant Group
Attention: Ursula Averett
3551 Plano Parkway
The Colony, TX  75056
Email:  uaverett@raverg.com


Counterparts: This Agreement may be executed in one or more original or
facsimile counterparts, all of which shall be considered but one and the same
agreement, and shall become effective when one or more such counterparts have
been executed by each of the parties and delivered to the other parties.


Should you have any questions about this letter, please feel free to contact me
directly.  We look forward to having you join our team, as well as the
contribution you will make to the organization.


Sincerely,


Brandon Solano


Brandon Solano
CEO, RAVE Restaurant Group


AGREED TO AND ACCEPTED BY:


/s/  Mike Burns

Name Signed



Mike Burns

Name Printed



November 9, 2019

Date







--------------------------------------------------------------------------------